     Case 1:19-cv-00533-DAD-JLT Document 32 Filed 04/09/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    REGINALD GIBSON,                                Case No. 1:19-cv-00533-DAD-JLT (PC)

12                        Plaintiff,                  ORDER RESCHEDULING VIDEO
                                                      SETTLEMENT CONFERENCE
13           v.
                                                      Date: May 18, 2021
14    J. FIGUEROA; S. SILVA,                          Time: 10:00 a.m.

15                        Defendants.
16

17          Previously, this Court scheduled a settlement conference for May 11, 2021. Upon the

18   request of Defendants’ counsel, the settlement conference is rescheduled as follows:

19          1. This matter is set for a settlement conference via Zoom before the undersigned on

20                May 18, 2021, at 10:00 a.m.

21          2. This matter remains stayed until the completion of the settlement conference.

22          3. Defense counsel shall arrange for Plaintiff’s participation in the conference. Prior to

23                the conference, counsel shall contact the undersigned’s courtroom deputy at

24                shall@caed.uscourts.gov to arrange for the Zoom videoconference connection

25                information. The Court will issue a writ of habeas corpus ad testificandum, as

26                appropriate.

27          4. Each party or a representative with full authority to negotiate and enter into a binding

28                settlement agreement shall participate in the conference. The failure of any counsel,
     Case 1:19-cv-00533-DAD-JLT Document 32 Filed 04/09/21 Page 2 of 3


 1           party, or authorized person subject to this order to participate in the conference may

 2           result in the imposition of sanctions.

 3        5. Consideration of settlement is a serious matter that requires thorough preparation prior

 4           to the settlement conference. Participants in the conference must be prepared to

 5           discuss the claims, defenses, and damages.

 6        6. The parties shall submit confidential settlement conference statements no later than

 7           May 4, 2021. Plaintiff shall mail his statement, clearly captioned “Confidential

 8           Settlement Conference Statement,” to United States District Court, Attn: Magistrate

 9           Judge Jennifer L. Thurston, 2500 Tulare Street, Room 1501, Fresno, CA 93721.
10           Defendants shall email their statement to jltorders@caed.uscourts.gov.

11           Once the parties have submitted their statements, they shall file a “Notice of
12           Submission of Confidential Settlement Conference Statement” with the court. The
13           confidential settlement conference statements themselves should not be filed with the
14           court nor served on the opposing party.
15        7. The confidential settlement conference statements should be no longer than 5 pages in
16           length, typed or neatly printed, and include:
17           a. A brief summary of the facts of the case;
18           b. A brief summary of the claims and defenses of the case, i.e., the statutory,
19               constitutional, or other grounds upon which the claims are founded;
20           c. A forthright discussion of the strengths and weakness of the case and an evaluation
21               of the likelihood of prevailing on the claims or defenses, from the party’s
22               perspective, and a description of the major issues in dispute;
23           d. An estimate of the party’s expected costs and time to be expended for further
24               discovery, pretrial matters, and trial;
25           e. A summary of past settlement discussions, if any; a statement of the party’s
26               current position on settlement, including the amount the party would offer and
27               accept to settle (in specific dollar amounts); and a statement of the party’s
28               expectations for settlement discussions;
                                                      2
     Case 1:19-cv-00533-DAD-JLT Document 32 Filed 04/09/21 Page 3 of 3


 1              f. A list of the individuals who will be attending the conference on the party’s behalf,

 2                 including names and, if appropriate, titles; and,

 3              g. If a party intends to discuss the settlement of any other actions or claims not raised

 4                 in this suit, a brief description of each action or claim, including case number(s), as

 5                 applicable.

 6
     IT IS SO ORDERED.
 7

 8     Dated:     April 9, 2021                             _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       3
